Citation Nr: 0528251	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-20 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a 
groin injury, to include impotency.

3.  Entitlement to service connection for a left foot 
disorder, to include as secondary to residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).


FINDINGS OF FACT

1.  The veteran's service medical records show a right knee 
injury in service, and a history of epididymitis in service.

2.  The veteran has a current diagnosis of chronic right knee 
strain.

2.  The medical evidence of record does not show that the 
veteran's current right knee strain is related to service.

3.  The veteran has a current diagnosis of erectile 
dysfunction.

4.  The medical evidence of record does not show that the 
veteran's erectile dysfunction is related to service.  

5.  The medical evidence of record does not show a current 
left foot disorder.  


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury were not incurred in 
service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Residuals of a groin injury, to include impotency, were 
not incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A left foot disorder was not incurred in service, nor is 
it secondary to any service-connected disability.  
38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in 
October 2002 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA 
examination records have been associated with the claims 
file.  The veteran has not identified any private medical 
records that needed to be obtained.  There is no indication 
that other Federal department or agency records exist that 
should be requested.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The veteran was notified of the need for VA 
examinations, and they were accorded him in August 2004.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Review of the veteran's service medical records shows that 
the veteran's June 1976 preinduction examination found no 
musculoskeletal or genitourinary abnormalities.  In March 
1978, the veteran reported genital and inguinal pain after 
lifting a sack on board his ship.  There was pain on 
palpation on the right side, but no major swelling was noted.  
The impression was epididymitis, and the veteran was 
prescribed tetracycline, instructed to wear loose 
underclothing, and placed on a light duty profile.  In the 
next few days, the pain increased, but the urinalysis and 
prostate examination findings were within normal limits.  The 
impression was epididymitis, resolving.  No other complaints 
of groin or inguinal pain, or treatment for epididymitis, 
were noted in the service medical records.  The veteran's 
August 1979 service separation examination noted no 
genitourinary system abnormalities, and specifically noted 
that the veteran had no hernias.

Also in service, in October 1978, the veteran was injured 
when a line snapped and a shackle hit the lateral aspect of 
his right knee.  There was no swelling noted, but tenderness 
was present over the lateral side of the knee and there was 
limited range of motion.  An x-ray ruled out a fracture.  The 
assessment was contusion of the right knee, with no physical 
findings to correlate with the veteran's inability to bear 
weight.  Subsequently, the veteran was seen in the orthopedic 
clinic for several visits, and prescribed bed rest and an 
icepack regimen.  By the end of October 1978, he was released 
from medical hold, and was noted to be "walking well."

Subsequent to service discharge, a VA genitourinary 
examination was conducted in August 2004.  The veteran 
reported injuring his testicle in service when he fell on a 
rail.  He reported that he was unable to achieve erection, 
and that he had been previously told he was infertile.  
However, he also reported that three months prior to the 
examination, he was able to have successful sexual 
intercourse.  Physical examination revealed no abnormal 
clinical findings.  The diagnosis was erectile dysfunction 
(ED).  The examiner opined that "it is not at least as 
likely as not that this veteran's current complaint of ED 
would be related to treatment for epididymitis which occurred 
during his time in service."

A VA joints examination was conducted in August 2004.  The 
veteran reported constant right knee pain, which he rated as 
9/10.  He denied periods of flareups, and stated that he did 
not use a brace, cane, or corrective shoes.  He reported 
having no surgery.  Physical examination revealed no redness, 
swelling, or tenderness to palpation.  With regard to the 
range of motion, the right knee flexion was to 140 degrees, 
and left knee flexion was to 100 degrees.  There was full 
extension bilaterally, and the Lachman, drawer, and McMurrays 
tests were negative bilaterally.  The examiner noted no 
additional limitation of movement from repetitive use.  The 
examiner also noted that

[on] examination of the right knee, 
veteran initially could move the knee 
easily but when being observed and 
examined, veteran complained about 
intense pain to his left knee and 
showed marked difficulty in moving his 
left knee. . . . Veteran could move 
both right and left knees against 
resistance but complained of marked 
pain to the right knee when moving 
against resistance.

The diagnosis was chronic right knee strain.  The examiner 
concluded that given the veteran was continuously employed 
from 1984 through 2001, with no apparent difficulty, and that 
his service separation examination was negative for chronic 
knee conditions, it was his opinion that the veteran's 
current chronic right knee strain would not at least as 
likely as not related to any injury that occurred during his 
time in service.  He continued, stating that the "veteran's 
physical examination at this time shows complaints of pain, 
which are not consistent with physical examination."  
Following the examination, the examiner reported, the veteran 
stood up and ambulated again, with no assistive device, at a 
fast pace, with no difficulty.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or disability was 
incurred in service.  38 U.S.C.A. §§ 101(16), 1131 (West 
2002); 38 C.F.R. § 3.303.  Additionally, service connection 
may be granted where a disability is determined to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a right knee injury or a 
groin injury during service; (2) whether he currently 
experiences residuals of a right knee injury, residuals of a 
groin injury, or a left foot disability secondary to any 
right knee injury; and, if so, (3) whether any current 
disability is etiologically related to service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995);  see also Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The evidence of record does not show that the veteran's 
currently diagnosed chronic right knee strain is related to 
his time in service.  The service medical records reveal a 
right knee injury in October 1978 that was treated with 
medication and physical therapy, and resolved by the end of 
that month.  The veteran's service separation examination did 
not note any residuals of a right knee injury or other 
related conditions.  The VA examiner in August 2004 found 
that the veteran's reported knee pain existed only during 
certain parts of the examination.  The objective, clinical 
examination showed a full range of motion, full mobility, no 
weakness or fatigue, and no pain on motion of the right knee.  

Further, the evidence of record does not show any residuals 
of a groin injury, to include impotency, that are related to 
service.  Although the veteran's service medical records show 
an episode of epididymitis in March 1978, the veteran's 
service separation examination noted specifically that he did 
not have a hernia, and made no finding of any other 
genitourinary abnormalities.  The August 2004 VA 
genitourinary examination resulted in a diagnosis of ED, but 
the examiner noted that the veteran's incidents of ED were 
intermittent, with a sexual encounter three months prior not 
resulting in any ED manifestations.  Additionally, the 
examiner did not relate the veteran's ED to the episode of 
epididymitis in service.  Without an objective medical 
opinion of record to show that the veteran's current ED 
disorder is related to service, the criteria for service 
connection is not satisfied, and service connection cannot be 
granted.

Finally, there is no evidence that the veteran has a current 
left foot disability.  The veteran's service medical records 
do not show any evidence of a foot injury.  His preinduction 
and service separation examinations do not show any evidence 
of a musculoskeletal abnormality.  The veteran has not 
submitted any records showing current treatment for a foot 
disorder.  Additionally, the only relevant evidence of 
record, the August 2004 VA joints examination, notes that the 
veteran was able to stand and ambulate with no assistive 
device at a fast pace with no difficulty.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a  
disability. . . .  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, service connection for residuals of a right knee 
injury, for residuals of a groin injury, to include 
impotency, and for a left foot disorder, to include as 
secondary to the residuals of a right knee injury, is not 
warranted.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for residuals of a right knee injury is 
denied.

Service connection for residuals of a groin injury, to 
include impotency, is denied.

Service connection for a left foot disorder, to include as 
secondary to residuals of a right knee injury, is denied.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


